Per curiam.
White filed a petition for voluntary suspension of his license to practice law in Georgia. White admitted to suffering from depression to the extent that his mental competency as an attorney is impaired within the meaning of Bar Rule 4-104. The filing of the petition was precipitated by a grievance filed by the partners in his law firm which alleged disciplinary rule violations.
Based on the recommendation of the Review Panel of the State Bar, this Court accepts White’s petition for voluntary suspension of his license to practice law in the State of Georgia. This Court further orders that as conditions for his reinstatement into the practice of law, White must, in addition to demonstrating to this Court that reinstatement is justified: (1) obtain certification from the Committee on Lawyer Impairment that he does not manifest symptoms of -any condition that would mentally or physically impair his competency as an attorney and that he does not pose a substantial threat to himself or others; (2) obtain certification from the Office of General Counsel of the State Bar that, based on its review of the State Bar disciplinary records, he has not demonstrated any conduct which would indicate that he poses a danger to his clients or the public by his return to the practice of law; and (3) petition the Review Panel of the State Disciplinary Board to review the record of this proceeding and the above-described certifications and submit its recommendation to this Court. White is reminded of his duties under Bar Rule 4-219 (c) to timely notify all clients of his inability to represent them, to take all actions necessary to protect the interest of his clients, and to certify to this Court that he has satisfied the requirements of such rule.

All the Justices concur.